Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 3/5/2021 have been considered.  Claims 1-18 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 5, paragraphs 3-4 of the Remarks, filed 3/5/2021, with respect to the claims 1-18 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 3/5/2021.  The terminal disclaimer has been approved and the non-statutory double patenting rejections of claims 1-18 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a method of receiving, by a base station (BS), uplink (UL) data in a wireless communication system, the method comprising:
“transmitting, to a user equipment (UE), information for multiple SR types for configuring the multiple SR types;

transmitting, to the UE, an UL grant according to an SR type; and
receiving, from the UE, UL data through a physical uplink shared channel (PUSCH) resource allocated by the UL grant,
wherein the information for the multiple SR types includes at least information related to an index of a PUCCH resource, an SR periodicity, or an SR subframe offset corresponding to each of the multiple SR types” in combination with other recited elements in claim 1.

The present application also relates to a base station (BS) configured to receive uplink (UL) data in a wireless communication system, the BS comprising:
“at least one transceiver configured to transmit and receive radio signals; and
at least one processor configured to:
control the at least one transceiver to transmit, to a user equipment (UE), multiple information for multiple SR types for configuring the multiple SR types,
control the at least one transceiver to receive, from the UE, a Scheduling Request (SR) through an SR resource selected from a plurality of SR resources corresponding to multiple SR types,

control the at least one transceiver to receive, from the UE, UL data through a physical uplink shared channel (PUSCH) resource allocated by the UL grant,
wherein the information for the multiple SR types includes at least information related to an index of a PUCCH resource, an SR periodicity, or an SR subframe offset corresponding to each of the multiple SR types” in combination with other recited elements in claim 10.

The closest prior art, Chun el. al, (US Publication 2010/0208672 Al), teaches a user equipment UE that transmits a scheduling request to a base station, wherein the scheduling request signal comprises a control information to indicate whether the size of the uplink data will be small data or large data by comparing to a reference value. In response to receiving the scheduling request, an uplink grant message will be provided by the ba.se station that includes information about the uplink radio resources allocated to the UE when transmitting uplink data to the base station.
A second prior art, Bertrand et al. (US Publication 2009/0239568 Al), teaches a physical uplink shared channel (PUSCH) is used to transmit uplink user data.
However, Chun and Bertrand, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471